                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

JW ALUMINUM COMPANY,

                          Plaintiff,     Civil Action No.: 2:21-cv-1034-BHH

v.

ACE American Insurance Company, Starr
Technical Risks Agency, Inc., Westport
Insurance Corporation, AIG Specialty
Insurance Company, & General Security
Indemnity Company of Arizona,

                          Defendants.


                   DECLARATION OF CHARLES J. ROCCO
     IN SUPPORT OF STARR TECHNICAL RISKS AGENCY, INC.’S MOTION TO
                DISMISS PURSUANT TO FED. R. CIV. P. 12 (b)(6)
CHARLES J. ROCCO declares, under penalty of perjury:

       1.      I am a partner at the law firm Foran Glennon and am a member in good standing of

the bar of the highest courts of the State of New York and New Jersey. I am also admitted to the

United States District Court for the following districts: Northern District of New York, Eastern

District of New York, Southern District of New York, and Western District of New York.

       2.      I have been retained by Defendant Starr Technical Risks Agency, Inc. (hereinafter,

“Starr”), as well as Defendants Ace American Insurance Company, Westport Insurance

Corporation and General Security Indemnity Company of Arizona in this matter. As such, I am

fully familiar with the facts and circumstances of this matter as set forth herein.

       3.      I am in the process of seeking admission pro hac vice in this action.

       4.      I submit this affirmation in support of Starr’s Motion to Dismiss Plaintiff JW

Aluminum Company’s (“JWA”) Complaint.

       5.      ACE insured Plaintiff under a policy of insurance issued through its agent, Starr,

bearing Policy No. EPRN14338688, for the relevant period of December 31, 2019, to December

31, 2020 (the “Policy”). A true and correct copy of the ACE Policy is annexed hereto as Exhibit

“A.”

       WHEREFORE, Starr’s Motion to Dismiss the must be granted.

Dated: June 24, 2021
       New York, New York

                                                  Respectfully Submitted,



                                               By: ______________________________________

                                                      Charles J. Rocco




                                                  2
